DETAILED ACTION
Disposition of Claims
Claims 25, 28-29, 32-36, 40-41, and 47-54 were pending.  Amendments to claim 25 and 48-50 are acknowledged and entered.  Claims 1-24, 26-28, 30-31, 37-39, and 42-46 have been canceled.  Claims 25, 29, 32-36, 40-41, and 47-54 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190175729 A1, Published 06/13/2019.  Amendments to the specification presented on 03/23/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 02/10/2022 regarding the previous Office action dated 11/19/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 49-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of the amendments to the claims. 
  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 25, 28-29, 32-33, 35-36, 40-41, and 47-51  are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vande Velde (US20120237547A1, Pub. 09/20/2012; hereafter “Vande Velde”) is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 34 and 52-54 remain rejected under 35 U.S.C. 103 as being unpatentable over Vande Velde as applied to claims 25, 28-29, 32-33, 35-36, 40-41, and 47-51 above, and further in view of Mei et. al. (CN103751107A 12/18/2013; CITED ART OF RECORD; hereafter “Mei”) and Lambert et. al. (US20030065024A1; Pub. 04/03/2003; CITED ART OF RECORD; hereafter “Lambert”) is withdrawn in light of the amendments to the claim and the updated rejection over Vande Velde infra.  

 (New rejection – necessitated by amendment.)  Claim(s) 25, 29, 32-33, 34-36, 40-41, 47-51, and 54  are rejected under 35 U.S.C. 102(a)(1) under 35 U.S.C. 103 as obvious over Vande Velde (US20120237547A1, Pub. 09/20/2012; CITED ART OF RECORD; hereafter “Vande Velde”) in view of 
Hasija et. al. (Hasija M, et. al. Vaccine: Development and Therapy. 2013;3:11-33.; hereafter “Hasija”);
Gad (Gad S, ed.  “Pharmaceutical Manufacturing Handbook:  Production and Processes”.  Pub. 08/28/2007.  John Wiley & Sons, Inc. Hoboken, New Jersey, USA.; CITED ART OF RECORD; hereafter “Gad”); 
Mei et. al. (CN103751107A 12/18/2013; CITED ART OF RECORD; hereafter “Mei”); and 
Lambert et. al. (US20030065024A1; Pub. 04/03/2003; CITED ART OF RECORD; hereafter “Lambert”).  
The claims are interpreted as being drawn to the following:
Claim 25 is drawn to a thermostable liquid immunogenic composition comprising:  
a human live attenuated rotavirus,
a sugar and/or polyol, 
an adipate buffer, 
calcium ions, and 
histidine, 
wherein said immunogenic composition is in the form of liquid formulations; wherein the sugar and/or polyol is selected from a group consisting of sorbitol, glucose, dextran, fructose, and sucrose; wherein the adipate buffer is adipic acid, wherein said composition has a level of thermostability such that, after storage of the composition for 2.5 months at 37°C, the composition has a maximum virus titer loss of 1.5, as expressed in log 10 ffu/mL as compared to the composition's initial virus titer before storage; and
rotavirus is present at a titer ranging from 1x10^5 to 1x10^8 pfu/mL; 
the concentration of the sugar or polyol is 8% w/v to 13% w/v; 
the adipate buffer is present at a concentration of 5% to 8% w/v; 
the calcium ions are present at a concentration from 3 mM to 7 mM; and 
histidine is present at a concentration of at least 0.01% w/v.
Further limitations on the immunogenic composition of claim 25 are wherein the pH of the immunogenic composition is between about pH 6.0 and about pH 7.0 (claim 29); wherein the sugar and/or polyol is sucrose or sorbitol (claim 32); further comprising a protein, wherein the protein is albumin at a concentration of at least 0.05% w/v (claim 33); comprising vitamin E succinate or TPGS (claim 34); wherein the immunogenic composition is provided in a dose volume of 0.2 ml to 2.0 ml (claim 35); wherein the immunogenic composition is suitable for oral administration (claim 36); which is a vaccine (claim 40); a pharmaceutical composition comprising the immunogenic composition according to claim 25 and an additional pharmaceutically acceptable excipient (claim 41); a kit comprising the immunogenic composition or a pharmaceutical composition according to claim 25 and instructions for use of the kit (claim 47); a method for the preparation of an immunogenic composition according to claim 25, comprising admixing a rotavirus, a sugar and/or polyol, an adipate buffer, calcium ions and/or magnesium ions, and histidine and/or arginine (claim 48); wherein the concentration of the sugar and/or polyol is no more than 30% w/v (claim 49); wherein the one or more amino acid is present at a concentration of at least 0.15% w/v (claim 50); wherein the sugar and/or polyol is sucrose (claim 51); further comprising a protein, wherein the protein is human serum albumin at a concentration of at least 0.05% w/v (claim 52); further comprising a protein, wherein the protein is recombinant human serum albumin at a concentration of at least 0.05% w/v (claim 53); and where the concentration of vitamin E succinate or TPGS is at least 0.5 mM (claim 54). 
The Prior Art
Vande Velde teaches liquid rotavirus formulations suitable for oral administration and vaccination (entire document; see abstract; instant claims 36, 40), wherein the liquid immunogenic composition comprises a live, attenuated rotavirus, a sugar, and a carboxylate in a dose volume of less than or equal to 2.0 mL at a pH of between about 5.0-8.0 (reference claim 1), more preferably pH 6.0-7.0 (reference claims 4-5; instant claims 29, 35).    The carboxylate may be adipate (reference claim 6) or citric acid (¶[0043][0046]; Table 1; Example 1.1.3 starting at ¶[0119]), the composition may further comprise amino acids such as histidine (¶[0062][0105][0112-0113][0219]; Table 49; 378 g/144L = 2.625 g/L, 20 mL used in a 1L solution to generate DMEM = 0.0525 g/L; 6% DMEM = 0.00315 g/L = 0.000315%w/v), a sugar or polyol such as sorbitol, glucose, dextrose, fructose, or sucrose (¶[0047]; reference claim 12; instant claims 32, 51), and calcium ions (which are noted to stabilize rotavirus) (¶[0060-0063][0194]; Example II.5.4 starting at ¶[0188]; reference claim 20).  Vande Velde measures the rotavirus concentration in foci forming units (FFU), which is similar to plaque forming units (PFU), and notes 10^6 FFU/dose is desirable in about a 1.5 mL volume (¶[0059][0117]), the sugar is about 35%w/w to about 70% w/w (reference claims 15-17), the carboxylate is present between about 50 mM and 2M (reference claims 9-11; ¶[0136]), DMEM at about 6% w/w (which comprises histidine, see ¶[0102-0107][0113-0114]), and calcium ions between 0.004-0.051 M (Table 26-28).  Vande Velde however notes the buffer concentration may range between 50 mM to 2M, and is understood that the carboxylate concentration may be suitably adapted, through routine experimentation, according to the nature of the carboxylate, the antacid capacity to be achieved, and the volume of the vaccine dose (¶[0045]).  Vande Velde also teaches that sugar concentrations range from about 1% w/w to about 70% w/w, and the skilled person would recognize that the nature and concentration of the sugar must be optimized such that it ensures satisfactory viral viability whilst maintaining the viscosity at a level that is compatible with downstream processing steps of the formulation, such as filtration (¶[0048]).  While Vande Velde looks at the viral titer loss after only 1 week (see e.g. Table 26), since the compositions of Vande Velde comprise the structural components of the instant claims, they would inherently have the functional aspects of the instant claims, which is to say that they would also have a level of thermostability so that, after storage of the liquid composition for 2.5 months at 37 deg C, the composition would have a maximum viral titer loss of 1.5 (as expressed in log10 ffu/mL) as compared to the initial virus titer.  Vande Velde teaches the use of components of instant claim 25 and that one of skill in the art would be motivated to optimize the concentration of components based upon the specific components used (e.g. optimize the sugar concentration based upon processing, storage, and type of sugar used, optimize the calcium concentration to stabilize the rotavirus and vary depending on the source of the calcium, optimize the amino acid carriers) and that the ranges noted by Vande Velde comprise at least a 10% standard deviation (¶[0050]), thus rendering obvious the use of the specific components noted in the liquid composition at the ranges claimed. 
Vande Velde teaches pharmaceutical compositions of the composition of instant claim 25 that comprise pharmaceutically acceptable excipients, and methods of making said compositions (¶[0002][0010][0092]; reference claim 33; instant claims 41, 47-48).  As a “kit” is not specifically defined, the teachings of the structural components of such a “kit” meet the limitations of the instant claim, and Vande Velde anticipates the limitations of instant claim 47.  Bovine serum albumin may be present in the composition at 1% w/w (¶[0223]; instant claim 33), and while Vande Velde teaches the concentration of sugar appears most desirable at around 50%, that they and others in the art use concentrations ranging from 1%-70%, such as from about 25% to about 60%, and that the nature and concentration of sugar must be optimized such that it ensures satisfactory viral viability whilst maintaining the viscosity at a level that is compatible with downstream processing steps of the formulation, such as filtration (¶[0048]; instant claim 49).  Vande Velde teaches the composition comprises vitamins (¶[0104-0107]) but does not appear to specify the composition of this concentrated mixture.  
While Vande Velde teaches compositions which comprise histidine, the amount of histidine in said compositions appears to be lower than that which is instantly claimed.  However, the use of histidine in vaccine compositions as a stabilizer was well-known in the art at the time of filing, as evidenced by Hasija.  Hasija teaches forced degradation studies are commonly performed on vaccine candidates to obtain information about possible vaccine stabilizers and optimal conditions for long-term storage (entire document; see abstract.)  Stability of different formulations with different stabilizers at different temperatures over different periods of time is a common optimization step (Fig. 9), and Hasija notes vaccine formulation robustness is extremely important since there are various external stresses applied during production, filling, storage and shipment (p. 22, left col., ¶2).  Hasija notes amino acids are common pharmaceutical excipients used in vaccines, and that histidine is used for specific interaction with proteins, for its antioxidant capabilities, and as a buffering agent (Table 4; p. 29, rt. col., ¶2-3).  Hasija teaches histidine is used in FDA-approved vaccines and notes 0.78 mg/dose is a common working concentration range found in vaccine and monoclonal antibody formulations (Table 4).  
Further evidence to support the use of histidine in vaccines as a stabilizer is provided for by Gad.  Gad teaches polar amino acids such as arginine and histidine are often used as buffering and stabilizing agents (see e.g. p. 20, ¶2-3).  Gad teaches maintaining stability of liquid vaccine formulations under different storage conditions, as various compounds are known to provide stability under varying temperatures and pH and would be obvious to optimize for oral delivery (pp. 21-22; pp.546-7, ¶ bridging pages to ¶2 of 547).  It is notable that Gad identifies other components that attribute to the functional aspect of instant claim 25, such as the impact of the storage container used, the exposure to UV light, mechanical stimuli during regular use, and container closure integrity (pp. 24-25).  
Gad teaches the optimization of rotavirus, calcium ions, and histidine would be an obvious optimization step in the art.  As noted at p. 20:
“One of the critical factors in excipient selection and concentration is the effect on preferential hydration of the biopharmaceutical product. Preferential hydration refers to the hydration layers on the outer surface of the protein and can be utilized to thermodynamically explain both stability enhancement and denaturation. Typical excipients used in protein formulations include albumin, amino acids, carbohydrates, chelating and reducing agents, cyclodextrins, polyhydric alcohols, polyethylene glycol, salts, and surfactants. Several of these excipients increase the preferential hydration of the protein and thus enhance its stability.  Cosolvents need to be added in a concentration that will ensure their exclusion from the protein surface and enhance stability. A more comprehensive review of excipients utilized for biopharmaceutical drug products is available elsewhere.”
Gad notes that histidine and arginine-based compositions are chosen due to their buffering capabilities and desired pH range (p. 20, ¶3).  Gad teaches that vitamin E-based nanoemulsions which comprise vitamin E or derivatives thereof (such as TPGS) may stabilize the antigen (p. 1342, Table 3; p. 1344, Table 4; p. 1345, ¶1; instant claims 34, 54). Alpha-tocopherol (dominant form of vitamin E found in blood and tissues) is used to increase the stability of liposomal membranes and inhibit oxidation of lipoproteins (p. 454, ¶2; p. 455, ¶2).  Rotavirus antigen is noted as being deliverable in double emulsion compositions (Table 2, p. 397) and the lipid optimization for oral delivery is essential to ensure the liposomes remain intact upon delivery (p. 475, ¶2-3).  Hybrid delivery systems of virus and liposomes leads to a 10-fold increase in transduction efficiency (p. 490, ¶8), and Gad notes “[t]he first (and main) medical application derived from the biodrug concept is the development of oral vaccines . In that case, the microorganisms will locally deliver the antigens to the digestive mucosa in order to stimulate an immune response (production of immunoglobulins) and ensure a protection against bacterial or viral diseases…” (pp. 567-8, Table 1, ¶1 ).  In the section of Gad dealing with liquid formulations, it is noted that suspensions usually comprise 4 main groups of compositions: those which facilitate the connection between active ingredient and vehicle, those which protect the active product ingredients, those which maintain the appearance of the solution, and those which mask any unpleasant taste/smell.  Antioxidants, of which vitamin E succinate and TPGS are notable, and buffering systems, such as polar-amino acid based buffers of histidine and/or arginine, are labeled as being protective additives (pp. 329-330, Tables 2-3).  Gad notes in oral controlled-release delivery formulations of biologics such as viruses, nanostructures such as vesicles, nanotubes, rings, nanoparticles, nanocapsules, and nanospheres are useful in stability and delivery of these biological technologies (p. 361, Table 2).  Gad teaches that human serum albumin would be ideal as a natural-source protein as serious adverse events, such as pure red cell aplasia (PRCA) is noted in vaccines where human serum albumin (HSA) is replaced with polysorbate-80 and glycine (pp. 50-51, ¶ bridging pages.)  Gad teaches HSA is well-tolerated and potentially useful as a biodegradable carrier and has excellent adsorptive properties to exogenous compounds (p. 361, ¶1; Table 2; p. 540 “Albumin”.)
As taught by Gad, the art was aware of the usefulness of TPGS and HAS in vaccine compositions, as evidenced further by Mei and Lambert.  Mei teaches nanoparticles that contain vitamin E-derived TPGS and albumin at 20-65 parts (entire document; see abstract.)  Mei teaches these nanoparticles are good for non-toxic, stable delivery methods for drug delivery (entire document; see abstract; instant claims 34, 54)  Mei teaches the albumin may be human serum albumin (reference claim 8; instant claims 33, 52-53.)
Lambert teaches making emulsions of tocopherol and PEGylated vitamin E (TPGS) for delivery of therapeutic drugs (entire document; see abstract; ¶[0108].)  Lambert teaches these emulsions and compositions can be useful for oral delivery for the therapeutic agent within liquids encapsulated in gelatin capsules (¶[0031]) and that the emulsion would have a buffered pH of about 6.8 (¶[0100][0109]; instant claim 29.)  Lambert teaches the formulation may be lyophilized, and would include such stabilizers as albumin, and that reconstitution of these lyophilized formulations resulted in stable emulsions (¶[0137-0137].)  
Given the teachings of Vande Velde, one of skill in the art would have the knowledge, skills, and teachings as to how to generate different formulas of rotavirus compositions, what components would be ideal, and how to optimize the stability of said formulas.  Given the related teachings of Gad and Hasija, one of skill in the art would know that further common vaccine excipients such as histidine and TPGS would be helpful to stabilize the vaccine composition.  Given the guidance from Hasija, Gad, and Vande Velde, one of skill in the art would have resources and teachings to motivate them to include certain excipients, such as calcium, TPGS, and histidine, in order to render the composition more thermostable, and given the teachings of Hasija and Gad, one of skill in the art would have an approximate working concentration of the histidine to add to the mix.  Given what was known in the art at the time of filing, arriving at the claimed rotavirus composition of instant claim 25 would be obvious to a skilled artisan.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Vande Velde in order to try different generally recognized as safe (GRAS) stabilizers, such as histidine, to determine if they would add to the stability of the rotavirus composition at increased temperatures.  One would have been motivated to do so, given the suggestion by Hasija that histidine was a GRAS stabilizer that acted to stabilize complex protein compositions and acted to scavenge destructive free radicals. Further motivation is provided by Gad, who teaches the use of the stabilizers TPGS and histidine in vaccine compositions for different reasons. It would have been further obvious to utilize known stabilizers in rotavirus immunogenic compositions, thereby generating stable solutions that could be used for oral delivery of rotavirus compositions.  One would have been motivated to do so, given the suggestion by Gad, Lambert, and Mei that albumin and TPGS were excellent at formulating emulsions or nanoparticles for delivering therapeutic agents.  There would have been a reasonable expectation of success, given the knowledge that histidine was commonly used in the art to stabilize vaccines and antibody compositions, as taught by Hasija and Gad, and also given the knowledge that Vande Velde discussed the use of amino acids as potential excipients that were suitable for oral administration, especially to infants.  While Vande Velde teaches the majority of the instant invention, and teaches that one of skill would be motivated to optimize components in the composition, such as calcium and sugar, the teachings of Gad, Hasija, Lambert, and Mei are cited to show the art was well-versed in routine optimization steps and the use of specific excipients in vaccine formulations, especially vaccine formulations which needed to be thermostable and were intended for oral use.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
While the original anticipation rejection over Vande Velde was withdrawn, Vande Velde was utilized in a new obviousness rejection, and arguments regarding Vande Velde will be addressed as applicable herein.  The teachings of Lambert and Mei will also be addressed herein for similar reasons.
Applicant argues that Vande Velde fails to teach all the limitations of the claims as amended, specifically in that Vande Velde fails to teach “a human live attenuated rotavirus, limit the metal ion to calcium, limit the amino acid to histidine, limit the adipate buffer to adipic acid, limit the concentration of the sugar or polyol to 8 - 13%, limit the buffer concentration to 5 - 9% w/v, and limit the calcium concentration to 3mM - 7mM.”  This response does not distinctly and specifically point out the supposed errors in the previous action, and fails to present argument pointing out the specific distinctions believed to render the claims patentable over Vande Velde (See MPEP §2266, 37 CFR 1.111).  The response generically states that Vande Velde fails to recite at least the above noted features of claim 25.  However, it is unclear how Vande Velde does not anticipate, or render obvious, these limitations as the specific distinctions were not pointed out.  The Office contends that Vande Velde, as noted above, does indeed teach a human live attenuated rotavirus (¶[0051-0052]), to limit the metal ion to calcium (as calcium was specifically noted by Vande Velde to beneficially stabilize rotavirus (¶[0060][0063][0145][0188]), to limit the amino acid to histidine (histidine is noted as being within the DMEM utilized in the liquid rotavirus composition; as the composition is not limited to a composition which consists of the elements recited, additional, unrecited elements may be present within the composition, ¶[0113]), limit the adipate buffer to adipic acid (reference claims 18-19), limit the concentration of the sugar or polyol to 8 - 13% (¶[0048]), limit the buffer concentration to 5 - 9% w/v (reference claim 9), and limit the calcium concentration to 3mM - 7mM (¶[0060][0188-0192]; Table 26 – 4 mM).  While Vande Velde teaches preferred embodiments which are outside the claimed ranges, Vande Velde also teaches ranges which anticipate the instantly claimed ranges, and teaches why one of skill in the art would optimize outside the ranges they consider ideal.  Therefore, the Office contends that Vande Velde renders obvious the invention as claimed.  Further, while the difference appears to be that Vande Velde teaches the use of a much lower concentration of histidine, such a difference would be an obvious optimization of the composition, as evidenced by Hasija and Gad.  
As noted in MPEP §2124, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  While Vande Velde teaches preferred embodiments of concentrations of the claimed elements, such as sugar and adipate buffer, Vande Velde also teaches wider ranges of these elements and notes that the art and the skilled artisan is aware that, depending on the application, these components may be optimized for various reasons set forth in the rejection supra.  The Office contends that, in light of the amendments to the claims, a 103 rejection over the teachings of Vande Velde would be most appropriate, as Vande Velde teaches the ranges which overlap those ranges of the claims, and also provides motivation as to why one of skill in the art would modify the concentrations of particular components.  
For at least these reasons, the teachings of Vande Velde are considered to be highly relevant to the claimed invention.    
Applicant argues that the teachings of Vande Velde fail to anticipate the instant claims, and the combination of Vande Velde, Lambert, and Mei fail to render obvious the instant claims.  The Office contends that Vande Velde renders obvious the invention as claimed for the reasons detailed supra.  As set forth above, Lambert and Mei still render obvious the optimization steps utilized in the art to provide stability to liquid formulations, especially in light of the teachings of Gad and Hasija.
For at least these reasons, the instant claims remain rejected.


Double Patenting
The text regarding nonstatutory double patenting was provided for in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 25, 29, 32-36, 40-41, and 47-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,821,891 B2 in view of Gad (Gad S, ed.  “Pharmaceutical Manufacturing Handbook:  Production and Processes”.  Pub. 08/28/2007.  John Wiley & Sons, Inc. Hoboken, New Jersey, USA.; hereafter “Gad”.)  Note the rejection of claim 28 has been withdrawn in light of the cancellation of said claim.
The rationale behind this rejection was set forth in a previous Office action.


(Rejection maintained in part and extended – necessitated by amendment.)  Claims 25, 29, 32-36, 40-41, and 47-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,192,747 B2 in view of Gad (supra).  Note the rejection of claim 28 has been withdrawn in light of the cancellation of said claim.
The rationale behind this rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not entirely persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648